DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10 are allowed.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 4/22/2022 are overcome.

Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:
Zhu (WO 2016/004576) teaches an electronic cigarette allowing liquid to be injected from the top (abstract) having a mouthpiece (figure 2, reference numeral 1) located on top of a connecting assembly (figure 2, reference numeral 2). The connecting assembly has a connecting seat (figure 2, reference numeral 21) that is screwed to a connecting ring ([0027], figure 2, reference numeral 22). Removing the connecting seat exposes a liquid injection hole ([0027], figure 2, reference numeral 27). The atomizing tube is rotated to open and close a liquid discharge hole for vaporization ([0026], figure 2, reference numeral 32). However, Zhu does not teach or suggest the connecting seat being rotated by a separate component.
Liu (WO 2017/028167) teaches an e liquid bottle, and electronic cigarette, and an electronic cigarette liquid injection method for an e-liquid bottle. A plug head of the bottle only rotates with respect to a blocking piece after a rotary shaft has been vertically positioned (abstract). The plug rotates within a guide groove of the electronic cigarette (lines 211-215, 428-431, figure 6, reference numeral 4121). However, Liu teaches that the plug forms a single outer body (lines 328-330, figure 2, reference numeral 23), indicating that the user would directly rotate the plug rather than being driven through a clamping claw or other structure as required by the claim.
The prior art does not teach or suggest a liquid storage assembly having an air intake cover that causes a clamping claw to rotate a separate adjusting member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715